The defendant objected to being put upon trial because the evidence in his case would be the same as that in a case just tired in the same court on which the jury was then deliberating, and because the jurors to try his case had heard the testimony in the former case. There was no merit in this objection. Moreover, no exception was reserved to the action of the court in overruling the objection.
The statement made by the defendant at the time of the arrest was in the nature of a confession and, the proper predicate being proven, was admissible in evidence.
Immediately after defendant was arrested at the still the officer went with defendant to defendant's house and there saw four 100 pound sacks of sugar, 3 barrels of cornmeal. This being ingredients used in the manufacture of whisky, and being of unusual quantities for domestic use, was relevant and admissible.
Charge A was properly refused. The charge includes the possession of a still as well as manufacturing, and the defendant could be guilty of possessing a still without being guilty of the other charge.
Charges 9, 10 and 11 have been held to be bad so often as not to require authorities. Charge 12 omits a consideration of the charge of possessing a still. Charge 18 assumes the bias of the offer who testified in the case. For this reason, if no other, the charge is bad. Charge 19 pretermits a consideration of the whole evidence. Charge 20 was abstract.
There is no error in the record, and the judgment is affirmed.
Affirmed.
FOSTER, J., not sitting.